DETAILED ACTION
The communication dated 3/17/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luckman et al. U.S. Publication 2010/0000264 (henceforth referred to as Luckman).
As for claim 1, Luckman teaches an automatic clothes washing machine (paragraph [0055]; Fig. 6: part 210), equivalent to the claimed clothes washing machine, comprising: a cabinet (paragraph [0055]; Fig. 6: part 212) defining an interior and having a top wall with a dispenser opening (paragraph [0056]; Fig. 6); a drum (paragraph [0015]; Fig. 1: part 16), equivalent to the claimed tub, located within the interior; a water inlet box (paragraph [0057]; Fig. 6) located within the interior and having at least one dispensing cup (paragraph [0056]; Fig. 6: part 226), equivalent to the claimed at least one storage cartridge chamber, accessible through the dispenser opening (paragraph [0056]; Fig. 6), and also having a powder detergent chamber accessible through the dispenser opening and fluidly coupled to drum 16 (paragraph [0060]; Figs. 1 and 6); a bulk dispensing cartridge (paragraph [0058]; Fig. 6: part 230), equivalent to the claimed storage cartridge, removably mountable within dispensing cup 226 through the dispenser opening and fluidly coupled to drum 16 (paragraphs [0058]-[0059]; Fig. 6); and a metering pump having an inlet fluidly coupled to bulk dispensing cartridge 230 and an outlet fluidly coupled to the powder detergent chamber (paragraphs [0060]-[0061]; Fig. 6).
As for claim 2, Luckman further teaches a first connector located on bulk dispensing cartridge 230 and a second connector located in dispensing cup 226, with the first and second connectors coupling when bulk dispensing cartridge 230 is mounted within dispensing cup 226 to establish a liquid connection (paragraphs [0058]-[0059]; Fig. 6).
As for claim 3, Luckman further teaches that the inlet of the metering pump is fluidly coupled to the first connector (paragraphs [0060]-[0061]; Fig. 6).
As for claim 4, Luckman further teaches that bulk dispensing cartridge 230 comprises multiple, fluidly isolated treating chemistry chambers (paragraphs [0058]-[0059]; Fig. 6).
As for claim 5, Luckman further teaches multiple first connectors, with each first connector of the multiple first connectors located in a corresponding treating chemistry chamber of the multiple treating chemistry chambers (paragraphs [0058]-[0059]; Fig. 6).
As for claim 6, Luckman further teaches multiple second connectors, with each second connector of the multiple second connectors coupling to each corresponding first connector of the multiple first connectors when bulk dispensing cartridge 230 is mounted within dispensing cup 226, thereby establishing multiple liquid connections (paragraphs [0058]-[0059]; Fig. 6).
As for claim 9, Luckman further teaches a water supply line fluidly coupled to the water inlet box to flush at least the powder detergent chamber (paragraph [0061]; Fig. 6).
As for claim 10, Luckman further teaches a water distributor fluidly coupled to the water supply line (paragraph [0061]; Fig. 6).
As for claim 11, Luckman further teaches that the water distributor is fluidly coupled to the powder detergent chamber (paragraph [0061]; Fig. 6).

Allowable Subject Matter
Claims 7-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711